Citation Nr: 0713548	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a further waiver of recovery of an overpayment 
of Department of Veterans Affairs (VA) educational assistance 
under Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), to include whether the costs of books and supplies was 
properly reported by Coastline Community College for the 
veteran's enrollment period.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1994 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma granting the veteran's claim for a waiver of an 
overpayment of Department of Veterans Affairs (VA) 
educational assistance of $15,136.59.  The veteran alleges 
the amount was improperly calculated due to an incorrect 
report by Coastline Community College of the cost of his 
books and supplies during the veteran's enrollment period.  

In an April 2006 statement, during the pendency of this 
appeal, the veteran filed a dental claim alleging he had four 
teeth shattered in 1996 during his military service.  This 
issue has never been considered by the RO.  Accordingly, the 
issue of entitlement to service connection for dental trauma, 
to include four shattered teeth, is REFERRED to the RO for 
proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Upon perfecting his appeal, the veteran requested on his 
March 2005 and April 2006 VA Form 9 a travel Board hearing.  
He noted on the April 2006 form that he may waive this 
request later, but he wished to retain the right to a 
hearing.  To date, the veteran has never waived his request 
nor has he been afforded a travel Board hearing.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  In this case, the veteran properly 
requested a travel Board hearing and, although he suggested 
he may waive his right to a hearing, he never withdrew the 
request.  Accordingly, the veteran should be afforded a 
hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the veteran for a hearing before the Board 
for the issue enumerated above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




